ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_11_FR.txt. 362

OPINION INDIVIDUELLE DE M. LE JUGE RIGAUX

Position asymétrique des deux Parties — Motivation du rejet de la demande
reconventionnelle — Insuffisance des moyens de preuve de l'imputabilité des
faits à l’Iran — Nationalité non américaine des navires victimes des attaques —
Motivation du rejet de l’action originaire — Moyen tiré de l'alinéa d) du para-
graphe I de l’article XX du traité de 1955 — Légitime défense — Incidence des
dommages infligés aux plates-formes par les attaques iraquiennes — Argument
tiré de l'Executive Order 12613 du 27 octobre 1987 — Commerce « indirect»
entre les territoires des hautes parties contractantes — Contradiction entre
les motifs du rejet de la demande originaire et le dispositif qui y est relatif
— Prohibition du recours à la force armée, principe fondamental du droit

international.

Paragraphes
J. POSITION ASYMETRIQUE DES DEUX PARTIES 1-3
IT. OBSERVATIONS RELATIVES A LA MOTIVATION DU DISPOSITIF DE REJET DE
LA DEMANDE RECONVENTIONNELLE 4-13
III. OBSERVATIONS RELATIVES A LA MOTIVATION DU REJET DE LA DEMANDE
ORIGINAIRE 14-30
a) La distinction entre le moyen tiré de Valinéa d) du para-
graphe 1 de l’article XX du traité de 1955 et celui qui est fondé
sur la légitime défense 14-19
b) Observations relatives à l’interprétation et à l’application du
paragraphe 1 de l’article X du traité de 1955 20-29
1) Le lien de causalité entre les dommages causés aux plates-
formes de Reshadat et la prolongation de leur mise hors
service 21-25
ii) L’incidence de l’Executive Order 12613 du 29 octobre
1987 sur la liberté de commerce 26
ili) L’existence et la pertinence d’un commerce «indirect»
entre les territoires des deux hautes parties contrac-
tantes 27-29
c) N’y a-t-il pas une contradiction entre les motifs du rejet de la
demande originaire et le dispositif qui y est relatif? 30
IV. LA PROHIBITION DU RECOURS À LA FORCE, PRINCIPE FONDAMENTAL DU
DROIT INTERNATIONAL 31-33

205
363 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)
I. POSITION ASYMETRIQUE DES DEUX PARTIES

1. Saisie de deux actions croisées, respectivement la demande intro-
duite par la République islamique d’Iran contre les Etats-Unis et une
demande reconventionnelle émanant de l’Etat défendeur a l’action origi-
naire, la Cour conclut au rejet de l’une comme de l’autre de ces de-
mandes. En renvoyant les deux Parties dos a dos, le dispositif de l’arrêt
reflète une image simplificatrice des griefs respectifs de l’une et de l’autre
Parties. Je puis me rallier au point 2 et à la première partie du point 1 du
dispositif sans être d’accord sur tous les aspects de la motivation qui les
soutient. En revanche, je me sépare plus radicalement de la décision de
la Cour formulée dans la seconde partie du point 1 du dispositif. En consé-
quence, la présente opinion est dissidente sur cette seule partie et concor-
dante (concurring) sur les autres éléments du dispositif.

2. L’adoption de deux dispositifs sensiblement équivalents trahit la
dissymétrie des positions respectives des Parties et des enjeux du diffé-
rend. Bien que chacune des Parties accuse l’autre d’un usage illicite de la
force armée, lequel constitue l’objet juridique commun aux deux actions,
la vérification des faits et la détermination du titre de compétence procuré
par le paragraphe 1 de l’article X du traité de 1955 sont radicalement dif-
férentes selon qu'il faut y procéder à propos de la demande originaire et
de l’action reconventionnelle.

En ce qui concerne les faits, il n’est pas contesté et, au demeurant, il
serait incontestable, que trois plates-formes pétrolières appartenant à la
NIOC ont été intentionnellement détruites ou endommagées par des at-
taques armées américaines (voir par. 66 à 68 de l’arrêt). En revanche, les
accusations lancées contre l’Iran ayant trait soit au mouillage de mines,
soit au lancement de missiles sur des navires naviguant dans le golfe Per-
sique n’ont pas été appuyées d’une démonstration entraînant la convic-
tion de la Cour.

A pareille asymétrie en ce qui concerne les faits s’ajoute un défaut ana-
logue de symétrie en ce qui concerne la nationalité du bien ayant fait
l’objet d’une agression vérifiée ou alléguée. Les plates-formes pétrolières
étaient un bien public iranien, alors que les navires atteints par une mine
ou par un missile ne satisfaisaient pas à la condition de nationalité exigée
par l’article X du traité de 1955 (voir par. 9 et 10 ci-après), l’un d’eux
étant en outre exclu du champ d’application de cet article en sa qualité de
navire de guerre.

3. De cette double dissymétrie, il résulte que l’Iran aurait pu se borner
à contester la réalité et la pertinence de faits dont le demandeur sur
reconvention n’avait pas administré une preuve satisfaisante, tandis que
les Etats-Unis d'Amérique ont été contraints de rechercher des justifica-
tions juridiques de nature à dépouiller les faits établis de leur caractère
illicite. Leur position a varié sur ce point. Dans la période qui a suivi
immédiatement les attaques armées, le Gouvernement américain s’est
prévalu de son «droit naturel de légitime défense» (voir par. 67 et 72 de
l'arrêt). Plus tard, et notamment devant la Cour, la justification a été

206
364 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

cherchée dans le paragraphe 1 de l’article XX du traité de 1955, sans que
l’argument tiré de la légitime défense ait jamais été totalement aban-
donné. En réalité et comme le confirme le déclinatoire de compétence
soulevé devant la Cour, le Gouvernement américain n’a pas eu dès
l’abord l'intention de placer son action militaire sous le couvert d’une dis-
position du traité de 1955. Quoi qu'il en soit, la Cour ne saurait manquer
de soumettre la légalité internationale des attaques armées des Etats-Unis
au paragraphe 1 de l’article XX précité, ainsi qu’au droit international
général régissant l’emploi de la force (voir par. 41 de l’arrêt). C’est pour
rencontrer les moyens de défense soulevés par les Etats-Unis que la Cour
est conduite à interpréter et à appliquer l’article XX du traité de 1955 à la
lumière du droit international général.

II. OBSERVATIONS RELATIVES À LA MOTIVATION DU DISPOSITIF DE REJET DE
LA DEMANDE RECONVENTIONNELLE

4. La demande reconventionnelle fait l’objet des paragraphes 101 à
124 de l’arrêt. Sous réserve des observations qui vont suivre et qui
concernent notamment le paragraphe 123, je me rallie sans difficulté à la
conclusion de la Cour et au point 2 du dispositif. Je regrette cependant les
limites trop étroites dans lesquelles la Cour a enfermé les motifs de sa
décision. Comme l’annonce le paragraphe 120 de l’arrêt, la Cour énumère
«dans l’ordre chronologique» les attaques attribuées à l’Iran et à propos
de chacune de celles-ci elle se borne à vérifier si le navire désigné dans la
demande reconventionnelle se livrait au commerce ou à la navigation
entre les territoires des deux hautes parties contractantes (par. 120 de
l’arrêt). Telle qu’elle apparaît sous le paragraphe 121, la conclusion glo-
bale est négative: «Aucun des navires dont les Etats-Unis indiquent
qu'ils auraient été endommagés par des attaques iraniennes ne se livrait
au commerce ou à la navigation «entre les territoires des deux Hautes
Parties contractantes ». »

5. Deux autres motifs, dont chacun desquels eût suffi à faire rejeter la
demande reconventionnelle, ont été omis par la Cour.

Le premier porte sur l’imputabilité des faits dont l’Iran était accusé. La
matérialité de ces faits ne prêtait pas au doute, encore fallait-il démontrer
qu'ils étaient imputables à un organe de l’Etat défendeur sur reconven-
tion. Non seulement l’Iran n’a pas cessé de contester que sa responsabi-
lité fût établie pour aucun des incidents énumérés dans la demande amé-
ricaine, mais la Cour elle-même n’a pas été convaincue des arguments
présentés par le Gouvernement américain sur ce point (voir notamment
par. 58 et 59 et 71 et 72 de l’arrêt). Toutefois, les éléments sur lesquels la
Cour se fonde pour écarter les causes de justification ou d’excuse invo-
quées par le défendeur à l’action originaire ne sont pas repris lors de
examen de la demande reconventionnelle.

6. Durant la guerre entre l’Iran et l’Iraq, ce qu’on a appelé «guerre des
pétroliers» (Tanker War) a consisté en l’usage de la force contre des

207
365 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

navires, principalement des pétroliers, battant pavillon d’Etats autres que
les deux belligérants. Pour ceux-ci, l'exportation de produits pétroliers,
principale ressource de l’économie tant de l’un que de l’autre Etats, était
indispensable à la poursuite de la guerre qui requérait de considérables
moyens financiers. La nécessité en était particulièrement contraignante
pour l’Iran qui, à la différence de l’Iraq, ne bénéficiait d’aucune aide exté-
rieure. Une autre différence entre les deux Etats portait sur les moyens de
transporter le pétrole vers les pays étrangers: alors qu’une partie au
moins du pétrole iraquien était exportée par la voie terrestre, tout le
pétrole iranien devait nécessairement emprunter la voie maritime du golfe
Persique.

La guerre des pétroliers est analysée dans deux ouvrages, dont les don-
nées concordent le plus souvent, l’un d’une chercheuse égyptienne,
M™* Nadia El-Sayed El-Shazly !, l’autre d’un professeur américain, George
K. Walker’. Durant les premières années du conflit entre l’Iran et l’Iraq
(1981-1984), le principal protagoniste de la guerre des pétroliers fut l’Iraq
(Walker, p. 46), qui s’efforça de rompre le flux d’exportation du pétrole
iranien, et obtint quelques succès à cet égard (Walker, p. 51). Les at-
taques iraniennes ne débutèrent qu’en février 1984 (El-Shazly, p. 202). Le
nombre de navires, presque tous des pétroliers, touchés par les forces de
l’un ou l’autre Etat dépasse le chiffre de quatre cents (Walker, p. 74), il
atteindrait le chiffre de quatre cent soixante-trois (El-Shazly, p. 307).
Selon d’autres sources qui ne contredisent pas les précédentes, l’Iraq
aurait attaqué deux cent trente-quatre navires et l'Iran cent soixante-
trois?. M™* El-Shazly et M. Walker procurent des indications pertinentes
sur la composition des flottes de pétroliers évoluant dans le golfe Per-
sique. D’après Walker:

«En 1986, il n’y avait pratiquement plus aucun navire marchand
étranger battant pavillon des Etats-Unis; des navires d’autres nations
avaient pris le relais, notamment ceux battant pavillon de complai-
sance, qui appartenaient souvent à des intérêts commerciaux améri-
cains.» (P. 37.) [Traduction du Greffe. ]

Cette observation est corroborée par M™* El-Shazly:

1 Nadia El-Sayed El-Shazly, The Gulf Tanker War, Iran and Iraq’s Maritime Sword-
play, 1998.

2 George K. Walker, The Tanker War, 1980-88: Law and Policy, International Law
Studies, 2000, vol. 74.

3 David L. Peace, «Major Maritime Events in the Persian Gulf War», document
présenté le 21 avril 1988 lors de la quatre-vingt-deuxiéme réunion annuelle de l’American
Society of International Law, p. 3, cité par Mark W. Janis, « Neutrality», chap. VI de The
Law of Naval Operations, International Law Studies, vol. 64, Horace B. Robertson Jr.
(dir. publ.), p. 150. Le chiffre approximatif de quatre cents est également avancé par Fran-
cis V. Russo Jr., « Neutrality at Sea: State Practice in the Gulf War as Emerging Inter-
national Customary Law», Ocean Development International Law, 1988, vol. 19, p. 381.
Seul F. L. Wiswall, « Neutrality, the Rights of Shipping and the Use of Force in the Per-
sian Gulf», Virginia Journal of International Law, 1991, vol. 31, p. 620, avance le chiffre
de cinq cent trente-six attaques.

208
366 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

«Les propriétaires de flottes de pétroliers vieillissants, immatricu-
lés dans des pays à la réglementation quasi inexistante, les incitèrent
à envoyer leurs vieux pétroliers dans le Golfe. Ceux-ci battaient pour
la plupart pavillon de complaisance, étaient pourvus d’équipages
peu rémunérés et peu formés, et présentaient des défauts structu-
rels.» (P. 44.) [Traduction du Greffe. ]

Les deux observations convergent et elles expliquent pourquoi les
Etats-Unis assumèrent, durant la guerre des pétroliers, la fonction de
protéger la liberté de navigation en général, y incluant celle de navires ne
battant pas leur pavillon. Parmi les pétroliers apparaissant sur les listes
successivement produites par la Partie américaine, on ne s’étonnera dès
lors pas de trouver deux navires panaméens (Texaco Caribbean, Grand
Wisdom), cinq navires libériens (Lucy, Diane, Stena Explorer, Stena
Concordia, Sungari), un navire bahamien (Esso Freeport). Hormis les
deux pétroliers koweitiens ayant obtenu un pavillon de complaisance
américain, sur lesquels on reviendra, seul l’Esso Demetia battait pavillon
d’un Etat (le Royaume-Uni) n’appartenant pas à la catégorie des Etats
connus pour la facilité avec laquelle ils immatriculent des navires dépour-
vus de lien réel et pour le laxisme du contrôle exercé sur ces navires.

7. L’incident le plus grave de la guerre des pétroliers, celui qui fit le
plus de victimes humaines (trente-six tués et vingt et un blessés graves),
est la destruction du navire de guerre américain USS Stark par deux mis-
siles Exocet iraquiens le 17 mai 1987. Le Gouvernement iraquien exprima
ses regrets au Gouvernement des Etats-Unis et indemnisa celui-ci en 1989
(Walker, p. 60; El-Shazly, p. 282-292). D’une manière qui doit être jugée
paradoxale, après cette attaque (qui n’avait peut-être d’autre intention
que de la rendre imputable à l’Iran et d’entraîner l’internationalisation de
la guerre), la position des Etats-Unis continua à s’infléchir en faveur de
VIraq. C’est à la fin du même mois (le 29 mai) que l’Assistant Secretary
of Defense, Richard Armitage, déclara: «Nous ne pouvons accepter une
défaite de l’Iraq.»* [Traduction du Greffe.] M™° El-Shazly à qui est
empruntée cette citation ajoute: «C’est ainsi qu’il mit un terme à la neu-
tralité des Etats-Unis dans la guerre Iran-Iraq et que ce mythe fut offi-
ciellement enterré.» (P. 291.) [Traduction du Greffe. ]

Une conséquence non moins paradoxale de l’attaque iraquienne contre
l’'USS Stark est qu’elle accéléra la décision de faire passer sous pavillon
américain des pétroliers appartenant à une société de droit public koweï-
tienne, la Kuwaiti Oil Tanker Company (KOTC). Les pourparlers du-
rérent plusieurs mois car le projet rencontra des résistances aux Etats-Unis,

4 Cf. les informations données par le quotidien Le Monde, sous la signature d’Eric Leser,
«Les Etats-Unis ont lourdement armé l’Iraq dans les années 1980», le 8 mars 2003, p. 4,
et par le même quotidien, le 27 mars 2003, p. 8. Voir encore Francis A. Boyle, « Interna-
tional Crisis and Neutrality: United States Foreign Policy toward the Iran-Iraq War»,
Mercer Law Review, 1992, vol. 43, p. 523-562. Voir aussi les déclarations américaines
citées par M. Bundy, CR 2003/5, p. 4 et suiv.

209
367 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

notamment au Congrès. Ce qui emporta la décision est que durant la
même période l’Union soviétique avait offert au Koweït de lui rendre le
même service. La décision américaine se laisse analyser comme l’expres-
sion de la volonté de ne pas laisser l'URSS prendre place dans le golfe
Persique (El-Shazly, p. 237, 271-282 et 301; Walker, p. 60-62)°. L’un des
deux navires passés sous pavillon américain repris dans l’action recon-
ventionnelle, le Bridgeton, avait aussi changé de nom (il était dénommé
Al Rekkah, quand il battait pavillon koweïtien, El-Shazly, p. 292). On
notera encore que la Chine et la France avaient refusé de donner leur
pavillon à des pétroliers koweitiens, tandis que le Royaume-Uni s’était
déclaré disposé à les protéger sans changement de pavillon (El-Shazly,
p. 273). La nature totalement artificielle de pareil changement, mesure
d’opportunité inspirée par les circonstances, est démontrée par le fait que
dès janvier 1989 il fut procédé au retour de ces navires sous le pavillon
koweitien (« deflagging», Walker, p. 73; Wiswall, p. 623, note 13).

Pour convaincre la commission des relations étrangères du sénat du
bien-fondé de l'attribution du pavillon américain à onze pétroliers koweï-
tiens, Michael H. Armacost, Under Secretary for Political Affairs, fit un
exposé circonstancié de la politique américaine dans le golfe Persique:

«C’est pour contrer les aspirations hégémoniques de l’Iran que les
Etats arabes du Golfe continuent à soutenir l’Iraq. C’est pour des
raisons similaires que d’autres puissances alliées proches, telles que
l'Egypte et la Jordanie, soutiennent elles aussi l’Iraq...»

L’aide apportée au Koweït est ensuite justifiée par le soutien financier
consenti à l’Iraq par cet Etat et par d’autres pays arabes.

«Nous comprenons pourquoi le Koweït et de nombreuses autres
nations arabes considèrent que, si l’Iraq devait s'effondrer face a
l’Iran, leur sécurité et leur stabilité ne seraient plus garanties. Nous
ne souhaitons pas que l'Iran sorte vainqueur de ce terrible conflit.

Toutefois, les Etats-Unis demeureront officiellement neutres dans
cette guerre.» ’

8. Seule une lecture rapide et superficielle de la résolution 552 (1984) du
1° juin 1984 du Conseil de sécurité de Organisation des Nations Unies
permet d’y discerner une condamnation même implicite des attaques impu-
tées à l’Iran. La résolution a été adoptée à la suite d’une lettre du 21 mai
1984, «dans laquelle les représentants de l'Arabie saoudite, de Bahreïn, des
Emirats arabes unis, du Koweït, de ’OQman et du Qatar se plaignaient des
attaques lancées par l’Iran contre des navires marchands à destination ou
en provenance de ports d’Arabie saoudite et du Koweït». Toutefois, l’iden-

5 En ce qui concerne le rôle joué par la concurrence soviétique, voir en outre Ademuni-
Odeka, «Merchant Shipping and the Gulf War», Marine Policy Reports, 1988, vol. 10,
n° 3, p. 8-9, qui qualifie l’offre soviétique de « blackmail».

6 International Legal Materials, 1987, vol. 26, p. 1429. [Traduction du Greffe. ]

7 Ibid., p. 1430. [Traduction du Greffe. ]

210
368 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

tification de l’Etat accusé de ces attaques n’apparaît que dans le premier
considérant du préambule de la résolution, auquel est emprunté le texte
reproduit ci-dessus. Le dispositif de la résolution se borne à réaffirmer «le
droit de libre navigation» (point 1) et à appliquer ce principe aux «navires
marchands à destination ou en provenance de ports et installations d'Etats
riverains qui ne sont pas parties aux hostilités» (point 2), à demander «à
tous les Etats» de «s’abstenir de tout acte qui pourrait avoir pour effet
d’aggraver ou d’étendre le conflit» (point 3), à condamner «les attaques
lancées récemment contre des navires marchands à destination ou en pro-
venance de ports d'Arabie saoudite et du Koweït» (point 4). Nulle trace
d’une condamnation de l'Iran, cependant clairement visé par la lettre du
21 mai 1984, et l’on conçoit assez bien que le Conseil de sécurité qui n’avait
pas pu ou pas osé désigner l’agresseur de la guerre déclenchée en 1980 ne
pouvait davantage porter condamnation de l’Iran alors que, en 1984, la
responsabilité initiale et quasi exclusive de la guerre des pétroliers incom-
bait à l’Irag. Il serait dès lors erroné de confondre la reproduction dans le
premier considérant de la résolution des termes de la demande formulée
par les Etats riverains du golfe Persique avec une appréciation du Conseil
lui-même. Il est permis d’estimer a contrario que, en s’abstenant de condam-
ner nommément l'Etat désigné dans le document qui l’avait saisi, le Conseil
de sécurité s’est délibérément abstenu de porter la condamnation précise
sollicitée par les Etats signataires de la lettres.

9. Il y avait encore un autre motif de rejet de l’action reconvention-
nelle, à savoir celui qui aurait pu — et dû — être déduit de la nationalité
des navires victimes d’attaques a tort imputées à l'Iran.

Appliquant à la liste reproduite sous le paragraphe 6 le critère du rat-
tachement d’un navire à un Etat par son pavillon, c’est-à-dire par son
immatriculation, on constate qu’un seul navire, l’'USS Samuel B. Roberts,
satisfait incontestablement à cette condition, mais il s’agit d’un navire de
guerre qui, en raison de cette qualité, doit être soustrait à l'application du
traité de 1955, ainsi que la Cour l’a elle-même constaté (par. 120, ali-
néa i), de l’arrêt). Hormis deux navires koweïtiens réimmatriculés aux
Etats-Unis, le Bridgeton et le Sea Isle City, qui méritent aussi un examen
particulier, aucun des pétroliers dont l’attaque est imputée à l’Iran ne bat-
tait pavillon américain. Il s’agit du Texaco Carribean, panaméen, du Lucy et
du Diane, immatriculés au Libéria, et de l’Esso Freeport battant pavillon
des Bahamas. En acceptant l’allongement de la liste, pour la première fois
proposée dans la duplique du 23 mars 2001, on ne trouve pas davantage
de navire satisfaisant à la condition de nationalité requise. Trois de ces
navires battaient pavillon du Libéria, le Stena Explorer, le Stena Concor-
dia et le Sungari, un est panaméen, le Grand Wisdom, et le dernier, I’ Esso
Demetia, britannique.

8 Cf. dans le même sens Russo, op. cit., p. 395-396; W. J. Fenrick, «The Exclusion
Zone Device in the Law of Naval Warfare», The Canadian Yearbook of International
Law, 1986, vol. XXIV, p. 120.

211
369 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

Tant l’article 6 de la convention de Genève du 29 avril 1958 sur la
haute mer que l’article 92 de la convention de Montego Bay du 10 dé-
cembre 1982 ne reconnaissent à un navire que la nationalité d’un seul Etat,
celui du pavillon. Il a été fait application de ce principe par la Cour de
justice des Communautés européennes ?.

A la question de savoir si les navires ayant la nationalité d’Etats tiers
entrent dans les prévisions de la clause de juridiction du traité de 1955, la
Partie américaine apporte deux tentatives de réponse. Selon la première,
les Etats-Unis auraient assumé la protection de la liberté de navigation en
général dans les eaux du golfe Persique durant la guerre entre l’Iran et
l’Iraq. Pareille initiative n’était certes pas interdite aux Etats-Unis mais
elle ne saurait être opposée à l’Iran pour l’application et l’interprétation
du traité de 1955. Au surplus, aucun des Etats repris sur la liste, ni les
Bahamas, ni le Libéria, ni le Panama, ni le Royaume-Uni, n’a adressé à
l'Iran une réclamation quelconque et aucun des ces Etats n’a confié aux
Etats-Unis la défense de ses intérêts. Dans le paragraphe 123 de l’arrêt la
Cour a considéré que,

«dans les circonstances de la présente espèce, une réclamation
de caractère général alléguant la violation du paragraphe 1 de l’ar-
ticle X du traité de 1955 ne peut être examinée sans tenir compte des
incidents précis par lesquels les actions de l’Iran auraient rendu le
golfe Persique périlleux pour le commerce ou la navigation, et spé-
cialement pour le commerce et la navigation entre les territoires des
parties ».

La seconde phrase du second alinéa du paragraphe 123 et le para-
graphe 124 de l’arrêt concluent, pour ce motif, au rejet de la demande des
Etats-Unis.

10. Une autre justification avancée par les Etats-Unis consiste en la
tentative d'identifier un «intérêt américain» prenant le relais du pavillon
défaillant. Sans entrer dans le détail des arguments avancés à cette fin, il
suffit de faire observer qu’ils vont directement à l’encontre de la position
très ferme prise par la Cour il y a plus de trente ans dans l’affaire de la
Barcelona Traction et qu’elle n’a jamais répudiée depuis, à savoir qu’en
constituant une société selon les lois d’un Etat déterminé (ou, comme en
l’espèce, en faisant immatriculer un navire dans un pays déterminé) les
actionnaires de la société (ou les propriétaires du navire) ont recherché
certains avantages comportant une contrepartie, à savoir que cet Etat est

5 Arrêt du 24 novembre 1992, aff. C-286/90, Anklagemyndigheden v. Peter Michael
Poulsen et Diva Navigation Corp., ECR, p. 1-6019, cité par Rosalyn Higgins, «The ICJ,
the ECJ, and the Integrity of International Law», International and Comparative Law
Quarterly, 2003, vol. 52, p. 6-7. Le paragraphe 13 de cet arrét rappelle «qu’en vertu du
droit international, un bateau n’a en principe qu’une seule nationalité, à savoir celle de
l'Etat dans lequel il est enregistré». Il conclut plus loin que pour lapplication d’un régle-
ment CEE un bateau ne peut être rattaché à un Etat Membre «au motif qu’il présente un
lien substantiel avec cet Etat Membre» (par. 16).

212
370 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

le seul autorisé à accorder sa protection diplomatique à la société (ou à se
prévaloir d’un traité bilatéral en sa faveur). L’un des motifs retenus par la
Cour à l’encontre de «l’adoption de la thèse de la protection diploma-
tique des actionnaires comme tels», à savoir que cela ouvrirait «la voie à
des réclamations diplomatiques concurrentes» et «pourrait créer un cli-
mat de confusion et d’insécurité dans les relations économiques interna-
tionales» (affaire de la Barcelona Traction, Light and Power Company,
Limited, deuxième phase, arrêt, CI. J. Recueil 1970, p. 49, par. 96), ne
vaut pas moins en ce qui concerne la protection des navires qui pourrait
être exercée concurremment par l’Etat du pavillon, par l'Etat de la natio-
nalité de la personne ou de l’entreprise détenant la majorité des parts de
l’entreprise propriétaire du bâtiment, par l'Etat auquel ressortit le pro-
priétaire de la cargaison, etc. En ce qui concerne l’action reconvention-
nelle exercée par les Etats-Unis, le maintien de la doctrine issue de l’arrêt
rendu en l’affaire de la Barcelona Traction s'impose d’autant plus que la
liberté de navigation protégée par le paragraphe 1 de l’article X du traité
de 1955 n’est pas la liberté de navigation tout court, sur toutes les mers
du monde et en faveur de tous les navires quel que soit leur pavillon, mais
la liberté de navigation des «navires battant pavillon de l’une des Hautes
Parties contractantes» et exerçant cette liberté «entre les territoires des
deux Hautes Parties contractantes». Si ces deux conditions ne sont pas
l’une et l’autre satisfaites et que l’une d’entre elles fasse défaut, la demande
n'entre pas dans la compétence de la Cour telle qu’elle est déterminée en
vertu du paragraphe 2 de l’article XXI du traité. A l’égard des navires ne
répondant pas aux conditions posées par le paragraphe 1 de l’article X, la
Cour n’a pas compétence pour décider si les dommages qu'ils ont subis
sont imputables à l'Iran.

Trois des navires repris dans la liste reproduite ci-dessus méritent un
examen particulier. Le Samuel B. Roberts est exclu en sa qualité de
navire de guerre (paragraphe 9 ci-dessus).

Le changement de pavillon dont ont bénéficié deux pétroliers koweï-
tiens ne justifie pas davantage que les dommages allégués entrent dans les
prévisions du paragraphe 1 de l’article X. Opéré durant la guerre entre
l’Iran et l’Iraq, afin de faire passer sous l’allégeance américaine des na-
vires ayant la nationalité d’un Etat ayant soutenu contre l’Iran l’effort de
guerre de l’Iraq, pareil changement de pavillon ne saurait être opposable
au premier de ces deux Etats. On rappellera que, dès 1989, les navires
koweïtiens ayant temporairement adopté le pavillon américain recou-
vrèrent leur immatriculation d’origine (deflagging) ". Pareil changement
intervenu avant la date à laquelle a été formée la demande reconvention-
nelle permet en outre d’exclure que celle-ci satisfasse à la règle de la conti-

10 Voir George K. Walker, op. cit., p. 73; George P. Politakis, «From Action Stations
to Action: US Naval Deployment, « Non-Belligerency » and « Defensive Reprisals » in the
Final Year of the Iran-Iraq War», Ocean Development and International Law, 1994,
vol. 25, p. 40.

213
371 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

nuité du lien de nationalité. Au surplus, le pavillon américain de com-
plaisance accordé à deux navires ne leur permet pas de satisfaire à une
autre condition portée par le paragraphe 1 de l’article X, à savoir de
bénéficier de la liberté de commerce et de navigation «entre les territoires
des deux Hautes Parties contractantes», puisque, selon la législation amé-
ricaine elle-même, les navires ayant ainsi obtenu une immatriculation aux
Etats-Unis n’ont pas accès aux ports américains.

11. Plusieurs passages de l’arrêt se réfèrent au «contexte des événe-
ments survenus dans le golfe Persique entre 1980 et 1988, en particulier
du conflit armé entre l’Iran et l’Iraq» (par. 23 de l’arrêt). Ce n’est qu’en
termes allusifs que dans la phrase suivante la Cour laisse entendre que
VIraq était ’ Etat agresseur. La réalité de ce fait n’est guère contestée
aujourd’hui et il n’est pas inutile d’indiquer quelle fut l’attitude des Etats
tiers et notamment des Etats-Unis d'Amérique durant le déroulement du
conflit.

Au début de la guerre, les Etats-Unis et les autres puissances occiden-
tales adoptèrent une attitude expectante qui n’était pas dépourvue de
cynisme: après le renversement du régime du shah d’Iran, dont l’alliance
était une des pièces maîtresses de la politique américaine au Moyen-
Orient, il s'était opéré un vide dans la région. Au début de cette guerre, ni
les Etats-Unis ni les autres puissances occidentales ne souhaitaient une
victoire totale d’aucun des deux belligérants. Ils attendaient — ils espé-
raient — l’épuisement des deux adversaires sans que ni l’un ni l’autre ne
put acquérir une position hégémonique dans la région. Qu’aucun des
deux belligérants n’eût été désigné comme agresseur par le Conseil de
sécurité permettait aux autres Etats de leur vendre des armes, alors qu’il
aurait fallu tenir pour illicite l’aide militaire apportée à l’Etat défini
comme agresseur. Les relations entre les Etats-Unis et l’Iran venaient de
traverser une crise particulièrement aiguë à la suite de la prise d’otages à
l'ambassade des Etats-Unis à Téhéran, et la Cour avait condamné l’Iran
de ce chef !!. Quant aux Etats arabes du golfe Persique, ils n’avaient guère
de sympathie pour les positions antimonarchistes de la République isla-
mique d’Iran. Ces circonstances ne manquèrent pas d'encourager l’Iraq à
attaquer l'Iran.

Après les premiers succès iraquiens qui permirent l’occupation d’une
fraction du territoire iranien, l’Iran réussit à renverser la situation à son
profit et c’est à ce moment que commença aussi une volte-face des Etats-
Unis. Le respect des devoirs de la neutralité n’était pas incompatible avec
les intérêts américains au Moyen-Orient aussi longtemps qu’une victoire
iranienne paraissait hors d’atteinte. Dès le moment, au contraire, où les
chances de l’Iraq paraissaient décliner, il parut nécessaire de redresser
l'équilibre des forces en présence. Dès ce moment aussi, se multiplient les
aides américaines à l’effort de guerre iraquien, qui ne paraissent guère

'l Personnel diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis
d'Amérique c. Iran), arrêt, CI J. Recueil 1980, p. 3.

214
372 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

compatibles avec le maintien d’une stricte neutralité à l’égard des deux
belligérants: lancement de l’Operation Staunch, campagne tendant à dis-
suader les alliés occidentaux de vendre des armes à l’Iran (El-Shazly,
p. 215); transmission à l’Iraq d’information par satellite (satellite intelli-
gence, El-Shazly, p. 323); autorisation de la vente de soixante hélicoptères
pour «agricultural purposes» et attribution d’un crédit de quatre cent
soixante millions de dollars pour l’achat de riz (Walker, p. 47). A cela
s’ajoutent des soutiens diplomatiques non négligeables: en 1982, la radia-
tion de l’Iraq de la liste de pays soutenant le terrorisme international et le
rétablissement de relations diplomatiques en novembre 1984 (Walker,
p. 48 et 55). M™* El-Shazly synthétise la politique américaine durant la
guerre entre l’Iran et l’Iraq dans les termes suivants:

«Washington mena une stratégie empreinte de realpolitik, procla-
mant à plusieurs reprises sa neutralité, indiquant ses intérêts et ses
objectifs précis dans le Golfe, tout en suivant les étapes d’un calen-
drier secret alliant sympathies pour l’Iraq et autorisation de vente
d’armes non encore révélée à l’époque.» (P. 207.) / Traduction du

Greffe. ]

Sans que l’Iran ait réussi à apporter une preuve décisive de la conjonc-
tion de l’attaque américaine contre Sassan et Sirri avec la reconquête par
l’Iraq de la région d’al-Faw aux environs de Basra, la contemporanéité
des deux événements est pour le moins troublante. Ce qui fut appelé
l'Operation Praying Mantis («mante religieuse») aboutit à la destruction
des deux plates-formes et de deux frégates iraniennes et fut considéré par
M. Walker comme «f[ila plus grande intervention aéromaritime menée
par la marine des Etats-Unis depuis la seconde guerre mondiale» (p. 69)
{traduction du Greffe].

La Cour n'avait certes pas à se prononcer sur le soutien donné à
l'effort de guerre iraquien par l’Arabie saoudite ou par le Koweït, qui ne
sont pas parties à la présente instance; seul le cas du Koweït mérite d’être
mentionné en raison de l’aide que les Etats-Unis ont apportée à cet Etat,
notamment en autorisant le passage de onze pétroliers koweïtiens sous
pavillon américain. Sur ce point, on ne saurait mieux faire que de citer un
éminent internationaliste américain, M. Louis Henkin:

«Selon les déclarations récentes de certains porte-parole, les Etats-
Unis restent officiellement neutres dans le Golfe. Mais, même si le
concept de neutralité est encore applicable dans certains cas, les
Etats-Unis peuvent-ils être neutres en l’espèce? Personne ne nous
accusera d’être un allié de l’Iran, maïs il existe des arguments solides
indiquant que l’Iraq est probablement l’agresseur. Cela fait quelques
années que plus personne n’en parle. Il est vrai que le Conseil de
sécurité s’est abstenu de le faire, en partie parce que les Etats-Unis
s’y opposaient, ou parce que les Russes s’y opposaient. Cette situa-
tion soulève quelques questions, mais le droit n’a pas changé. Même
si aucune des Parties n’a été désignée en tant qu’agresseur par le

215
373 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

Conseil de sécurité, les dispositions de la Charte ne sont-elles pas
applicables? En Pabsence d’une telle conclusion du Conseil de sécu-
rité, les Etats ont-ils la faculté de rester neutres, même s’il est patent
que l’une des Parties a ouvert les hostilités en violation de la
Charte?... Le Koweït est-il neutre, ou bien, comme l’a indiqué le
premier intervenant, est-il un cobelligérant? Les Etats-Unis sou-
tiennent-ils le Koweit, et, dans ce cas, sommes-nous aussi des
cobelligérants? Dans l’affirmative, nous risquons non seulement
de soutenir l’agresseur, mais aussi, si les anciennes règles du droit
de la guerre sont applicables, de violer ce dernier.

Je veux dire que non seulement nous nous sommes peu à peu
engagés dans la guerre, mais que, du point de vue d’un internatio-
naliste, nous avons fini par nous retrouver dans une position parti-
culière au regard du droit international sans y avoir mûrement réflé-
chi et sans avoir du tout pensé aux conséquences à long terme. En
fait, nous semblons prendre au sérieux un droit de la guerre qui est
révolu, et non le droit contemporain contre la guerre. Par là même,
nous avons peut-être érodé les deux. Le moins que l’on puisse dire,
c’est que le droit en matière de neutralité et de belligérance n’est plus
ce qu’il était avant 1945.» !2

12. Le 9 décembre 1991, le rapport complémentaire du Secrétaire
général des Nations Unies sur l’application de la résolution 598 (1987) du
Conseil de sécurité (doc. S/23273) exprime de manière non équivoque une
opinion constatant la responsabilité de l’Iraq:

«6. L’Iraq n’ayant pas répondu quant au fond à ma lettre du
14 août 1991, je suis contraint de m’en tenir aux explications fournies
antérieurement par ce pays. Il est un fait que, pour la communauté
internationale, ces explications ne paraissent ni suffisantes ni accep-
tables. C’est pourquoi le fait saillant parmi les violations visées au
paragraphe 5 ci-dessus est l’attaque lancée le 22 septembre 1980
contre l’Iran, que l’on ne saura justifier en invoquant la Charte des
Nations Unies, des règles et principes reconnus du droit internatio-
nal ou des principes quelconques de la morale internationale et qui
entraîne donc la responsabilité du conflit.

7. Même si l’Iran avait quelque peu empiété sur le territoire ira-
quien avant l'éclatement du conflit, cet empiétement ne justifiait pas
l'agression de l’Iraq contre l'Iran a laquelle a fait suite l’occupa-
tion par l’Iraq de territoires iraniens pendant toute la durée du
conflit — en violation de l’interdiction de l’usage de la force, qui est
considéré comme l’une des règles du jus cogens.»

 

12 «The Persian/Arabian Gulf Tanker War: International Law or International Chaos»,
26 janvier 1988, Ocean Development and International Law, 1988, vol. 19, p. 309-310.
Cf. Tod A. Phillips, « Exchanging Excuses for Uses of Force — The Tug of War in the
Persian Gulf», Houston Journal of International Law, 1987, vol. 10, p. 275-293. / Traduc-
tion du Greffe. ]

216
374 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

Le rapport complémentaire se limite à la responsabilité des opérations
armées terrestres, il ne contient aucune considération relative à la guerre
sur mer et, notamment, à la guerre des pétroliers.

13. Ainsi, la Cour s’est abstenue d’invoquer deux motifs de rejet de la
demande reconventionnelle. Le premier est que celle-ci n’était pas fondée
en fait (par. 5-7 ci-dessus), le second étant qu’elle ne satisfaisait par à la
condition de nationalité des navires attaqués durant la guerre entre l’Iran
et l’Iraq. Or chacun de ces deux motifs aurait dû bénéficier d’une pri-
mauté logique par rapport au seul motif retenu par l’arrêt, à savoir
qu'aucun des navires «ne se livrait au commerce ou à la navigation
«entre les territoires des deux Hautes Parties contractantes»» (par. 121
de l’arrêt).

Le choix de ce seul motif s’explique sans doute par la volonté de la
Cour d'établir un parallélisme artificiel entre les deux actions, l’une et
l’autre rejetées pour le même motif.

II]. OBSERVATIONS RELATIVES À LA MOTIVATION DU REJET DE LA DEMANDE
ORIGINAIRE

a) La distinction entre le moyen tiré de l'alinéa d) du paragraphe I de
l’article XX du traité de 1955 et celui qui est fondé sur la légitime
défense

14. Dans le paragraphe 78 de l’arrêt, la Cour constate que les actions
menées par les forces américaines contre les installations pétrolières ira-
niennes ne sauraient être justifiées ni par application de l’alinéa d) du
paragraphe 1 de l’article XX du traité de 1955 ni en vertu du droit de
légitime défense. Il s’agit d’une situation analogue au concours idéal
d’infractions en droit pénal, le même comportement devant être évalué
conformément à l’une et à l’autre des deux qualifications.

Le paragraphe 41 de l’arrêt rend insuffisamment justice à cette dualité
de qualifications. En effet, la Cour y interprète l’alinéa d) précité à la
lumière du droit international général sans d’abord s’interroger sur l’inten-
tion des hautes parties contractantes. Or, il s’agit d’une disposition repro-
duite dans bon nombre de traités d’amitié similaires au traité conclu en
1955 par l’Iran avec les Etats-Unis mais aussi dans l’article XXI du
GATT, lesquels ont donné lieu à un grand nombre de commentaires doc-
trinaux.

Le paragraphe 1, alinéa d), précité est rédigé comme suit:

«Article XX
1. Le présent traité ne fera pas obstacle à l'application de mesures:

d) Ou nécessaires à l’exécution des obligations de l’une ou l’autre
des Hautes Parties contractantes relatives au maintien ou au
rétablissement de la paix et de la sécurité internationales ou à

217
375 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

la protection des intérêts vitaux de cette Haute Partie contrac-
tante sur le plan de la sécurité.»

Cette traduction qui est reprise du Recueil des traités de l'Organisation
des Nations Unies ne correspond pas fidèlement à la version américaine
du traité qui fait foi avec l’original farsi. Le texte américain est le suivant:

«d) necessary to fulfil the obligations of a High Contracting Party
for the maintenance or restoration of international peace and
security, or necessary to protect its essential security interests».

En répétant l’adjectif «necessary», le texte original évite Pambiguité a
laquelle pourrait conduire la traduction française. La répétition marque
plus clairement la différence entre ce qui est nécessaire à l’exécution des
obligations internationales de l'Etat et ce qui est nécessaire à la protec-
tion d'intérêts essentiels (ou vitaux) de Etat lui-même. Dans la traduc-
tion française, la répétition de la particule «ou» pourrait donner à en-
tendre que l’Etat est dans l’obligation de protéger ses propres intérêts. En
revanche, la distinction entre l’adjectif «essential» et la traduction fran-
çaise «vitaux» ne paraît guère significative. En cas d’hésitation, il faut en
tout cas se reporter au texte américain.

15. La question d'interprétation qui se pose aujourd’hui à la Cour a
aussi été rencontrée par elle dans l’affaire des Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amé-
rique), à propos de l’article XXI, paragraphe 1, alinéa d), du traité
d’amitié, de commerce et de navigation conclu en 1956 entre les Etats-
Unis et le Nicaragua, rédigé dans les mêmes termes que l’article XX,
paragraphe 1, alinéa d), du traité de 1955 avec l'Iran.

Un passage de l’arrêt de 1986 a reçu des interprétations divergentes des
Parties dont le différend est actuellement soumis à la Cour. Quel est le
rapport entre le recours à la force exceptionnellement autorisé en vertu
du droit de légitime défense et les mesures qu’un Etat peut prendre parce
qu’elles sont «nécessaires à la protection de ses intérêts vitaux sur le plan
de la sécurité»? (Le texte américain «necessary to protect its essential
security interests» est plus concis et plus clair.)

Selon l’arrêt de 1986:

«224. En revanche, des mesures de légitime défense, individuelle
ou collective, peuvent être considérées comme entrant dans la caté-
gorie plus vaste des mesures qualifiées à l’article XXI de «nécessaires
à la protection des intérêts vitaux» d’une partie «en ce qui concerne
sa sécurité.

Il est difficile de contester que la légitime défense contre une agres-

15 Voir Activités militaires et paramilitaires au Nicaragua et contre celui-ci { Nicaragua
c. Etats-Unis d'Amérique), fond, arrêt, CI.J. Recueil 1986, p. 115-116, par. 221.

218
376 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

sion armée correspond à des mesures nécessaires à la protection
d'intérêts vitaux dans le domaine de la sécurité. Toutefois la notion
d'intérêts vitaux en matière de sécurité déborde certainement la
notion d’agression armée et a reçu dans l’histoire des interprétations
fort extensives. La Cour doit donc se prononcer sur le caractère rai-
sonnable du péril encouru par ces «intérêts vitaux en ce qui concerne
la sécurité» et ensuite sur le caractère non seulement utile mais
«nécessaire» des mesures présentées comme destinées à en assurer la
protection.» !4

A la vérité, il faut distinguer trois questions: Quelles sont les hypo-
thèses dans lesquelles jouent, respectivement, l’article 51 de la Charte et
l’article XX du traité de 1955? Quelles sont les mesures qu'il est licite
d’adopter dans l’une et l’autre hypothèses? Quel est le contrôle exercé par
la Cour sur la conformité au droit international de la mesure prise par
l'Etat ayant adhéré a une clause de juridiction ?

16. La réponse à la première question résulte plus clairement de l’ar-
ticle 51 de la Charte que du paragraphe 1, alinéa d), de l’article XX du
traité de 1955. La mise en œuvre du «droit naturel de légitime défense,
individuelle ou collective» n’est autorisée qu’au profit du Membre des
Nations Unies qui a été «l’objet d’une agression armée». Il faut mais il
suffit que les faits allégués à l’appui de la légitime défense satisfassent à
cette qualification. L’hypothèse désignée par le paragraphe 1, alinéa d),
de l’article XX du traité de 1955 est conçue d’une manière beaucoup plus
vague: pour que la mesure prise réponde aux exigences de cette disposi-
tion, il faut qu’elle soit nécessaire a la protection d’un intérêt vital de
l'Etat sur le plan de la sécurité (necessary to protect [a State’s] essential
security interests). Trois concepts indéterminés ou peu déterminés contri-
buent à qualifier l’hypothèse: «nécessaire à la protection», intérêt vital
(ou essentiel), relatif a la «sécurité» de l’Etat.

Une différence de même nature sépare la forme et l’étendue de la ri-
poste autorisée. Dans un système où la légitime défense constitue
l’unique exception à la prohibition du recours à la force portée par
Particle 2, paragraphe 4, de la Charte, l’article 51 permet, dans la
mesure de la nécessité et moyennant le respect du principe de proportion-
nalité, de réagir à une «attaque armée» par un emploi de la force qui,
en d’autres circonstances, aurait été prohibé. Dans le paragraphe 1,
alinéa d), de l’article XX du traité de 1955, à l’indétermination de
l'hypothèse correspond une égale incertitude quant à l’étendue et au choix
des «mesures» pouvant être mises en œuvre par l'Etat dont la sécurité
est en péril.

Quelles sont les mesures jugées «nécessaires» (et dans le respect du
principe de proportionnalité) à la protection des intérêts essentiels de
sécurité de l'Etat? Plus exactement, l’indétermination du concept de

14 C.LJ. Recueil 1986, p. 117, par. 224.

219
377 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

«nécessité» joue sur les deux registres: la qualification de l’hypothèse et
la mesure qu’elle autorise.

Des trois questions, la troisième est la plus facile à résoudre. Si l’appli-
cation de l’article 51 de la Charte ou de l’article XX du traité de 1955 fait
l’objet d’un différend judiciaire, la juridiction compétente a certes le pou-
voir — et même le devoir — de vérifier si la norme de droit international
a été correctement appliquée. Telle fut déjà la solution de la Cour dans
l’affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’ Amérique) :

«Mais, d’après les termes du traité lui-même, la question de savoir
si une mesure est nécessaire a la protection des intéréts vitaux de
sécurité d’une partie ne relève pas de l’appréciation subjective de la
partie intéressée, ainsi que la Cour l’a déjà souligné (paragraphe 222
ci-dessus); le texte ne vise pas ce que la partie «estime nécessaire ». » !>

Ces explications sont requises pour écarter une apparente ambiguïté
dans le texte du paragraphe 224 de l’arrêt de 1986: la catégorie de me-
sures de légitime défense n’entre dans la catégorie plus vaste des mesures
qualifiées par l’article X XI que si l’on sous-entend que l’Etat exerçant son
droit de légitime défense peut choisir entre diverses variétés, plus ou
moins radicales, de l’emploi de la force. Dans l’affaire des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d’ Amérique), la Cour a elle-même constaté qu’il y a «lieu de
distinguer entre les formes les plus graves de l’emploi de la force (celles
qui constituent une agression armée) et d’autres modalités moins bru-
tales» !$, Que «la notion d’intérêts vitaux en matière de sécurité déborde
certainement la notion d’agression armée» est une proposition acceptable
si elle signifie qu’il y a une différence de nature (plutôt que la gradation
indiquée par le verbe «déborde») entre l’agression armée et les multiples
comportements d’un Etat contre lesquels un autre Etat estime «néces-
saire» de protéger, par les mesures appropriées, ses intérêts essentiels en
matière de sécurité.

17. La question qui se pose pour l’application et l’interprétation du
paragraphe 1, alinéa d), de l’article XX du traité de 1955 est de savoir si
Vemploi de la force appartient aux «mesures» qu’un Etat peut prendre
pour la protection de ses intérêts vitaux de sécurité. Ou, en d’autres
termes, les mesures entre lesquelles l’ Etat peut faire un choix pour la protec-
tion de ses intérêts vitaux de sécurité incluent-elles le recours à la force
armée contre un autre Etat? Car telle est bien la nature de l’attaque des
plates-formes pétrolières qui, reposant sur le plateau continental de l'Iran,
relèvent de la compétence exclusive de cet Etat.

Ii y a deux manières de répondre à la question posée dans les termes
qui viennent d’être précités. Ou bien on admet une forme d’insularité du

15 C.LJ. Recueil 1986, p. 141, par. 282.
16 Jbid., p. 101, par. 191.

220
378 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

paragraphe 1, alinéa d), de l’article XX, laquelle le tient séparé des autres
règles de droit international, notamment de la Charte des Nations Unies
et des normes de droit international coutumier prohibant le recours à la
force, ou bien on admet que la prohibition du recours à la force aux
conditions fixées par l’article 2, paragraphe 4, de la Charte, et par le droit
international coutumier appartient au jus cogens, ce qui interdit aux
Etats d’y déroger dans leurs relations bilatérales réglées par la voie d’un
traité. Car telle serait bien la conséquence a laquelle aboutirait la pre-
mière réponse à la question: le paragraphe 1, alinéa d), de l’article XX
permettrait à chacun des Etats contractants l’emploi de la force armée
contre l’autre Etat à des conditions ne devant pas satisfaire aux exigences
de l’article 51 de la Charte mais pouvant être habillées de la notion indé-
terminée de «mesures nécessaires à la protection d’intérêts vitaux de sécu-
rité» du premier Etat.

18. Dans son arrêt de 1986 relatif à l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats Unis
d'Amérique), la Cour a certes rejeté le moyen tiré par les Etats-Unis du
paragraphe 1, alinéa d), de l’article XXI du traité d’amitié avec le Nica-
ragua (après avoir d’abord rejeté le moyen tiré de la légitime défense).
Toutefois, en considérant «que le minage de ports nicaraguayens et les
attaques directes contre des ports et des dépôts de pétrole ne sauraient en
‘aucun cas être justifiés par la nécessité de protéger les intérêts vitaux de
sécurité des Etats-Unis» !7, la Cour n’énonce pas explicitement le motif
de sa décision: est-ce parce que les faits imputés aux Etats-Unis excé-
daient l’étendue et la nature des mesures pouvant être prises en vertu de
l’article XXI du traité d’amitié ou, plus simplement, parce que ces me-
sures n’étaient pas nécessaires à la protection des intérêts vitaux de sécurité
sans qu'elles eussent été illicites si elles avaient satisfait à cette nécessité.
Le point 2 du dispositif de l’arrêt de 1986 rejette expressément «la justi-
fication de légitime défense collective avancée par les Etats-Unis d’Ame-
rique» tandis qu’aucune autre partie du même dispositif ne se réfère a
l’article XXI du traité d'amitié.

Que les mesures qu’un Etat est autorisé à prendre en vertu du para-
graphe 1, alinéa d), de l’article XX du traité de 1955, et de nombreuses
dispositions similaires d’autres traités bilatéraux d’amitié et de commerce
ne puissent inclure l’emploi de la force ne requiert pas qu’il soit fait appli-
cation de la Charte des Nations Unies ou des normes coutumières de
droit international sur l’emploi de la force. En admettant de rester dans
les limites de l’interprétation et de l’application du traité bilatéral, titre de
la compétence de la Cour, il est permis de déduire de la seule interpréta-
tion du paragraphe 1, alinéa d), précité que les hautes parties contrac-
tantes n’ont pas eu l'intention de se conférer, sur le fondement de la
réciprocité, la licence de recourir à la force armée l’une contre l’autre au
titre de mesure nécessaire à la protection d’un intérêt vital de sécurité de
chacun des deux Etats.

17 CL.J. Recueil 1986, p. 141, par. 282.

221
379 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

Les juristes américains ayant publié le commentaire des traités d’amitié
ou de l’article du GATT, qui autorise également d’écarter l’application
d’autres dispositions de l’accord international si cela est nécessaire à la
protection d’un intérêt vital de sécurité de l’Etat, écartent formellement
l’idée que l’emploi de la force armée puisse appartenir aux «mesures»
prévues par la disposition conventionnelle 8. M. J. Hahn exclut très clai-
rement l’usage de la force des mesures autorisées conformément à l’ar-
ticle XXI, alinéa d), des règles du GATT. Il donne ensuite une liste
d’exemples, tirés de la pratique des Etats, de la mise en œuvre de cet ar-
ticle, mais aucun n’inclut le recours à l’usage de la force. L’embargo ou des
mesures de rétorsion économiques sont généralement utilisés, tel
Vembargo décrété par les Etats-Unis contre Cuba (Hahn, p. 571).

Aucun des ouvrages récents sur le GATT ne laisse méme supposer que
l’article XXI du GATT autoriserait un Etat à prendre une mesure
d’emploi de la force pour la protection d’un intérêt sérieux de sécurité.
Selon M. Andreas F. Lowenfeld:

«Bien avant que le Conseil de sécurité des Nations Unies ne fasse
des sanctions économiques son instrument de pression privilégié,
celles-ci constituaient déjà un élément important de la politique
étrangère des Etats, moins dangereux que la force militaire, mais
plus lourd de conséquences — et parfois plus efficace — que la diplo-
matie seule... Une large gamme de sanctions ont été appliquées, de
l’embargo le plus strict au contrôle sélectif des exportations et impor-
tations, en passant par le gel des avoirs, le blocage des opérations
financières et les restrictions imposées au transport maritime et
aérien. » !?

Il en va de même des mesures de rétorsion ou de représailles avec les-
quelles l’action américaine contre les plates-formes pétrolières ne serait
pas sans analogie: toutefois les représailles armées sont interdites par le
droit international général? (voir notamment la résolution de l’Institut

18 Voir notamment Pamela B. Gann, «The U.S. Bilateral Investment Treaty Program»,
Stanford Journal of International Law, 1985, vol. XXI, p. 373-457, p. 425;
Michael J. Hahn, « Vital Interests and the Law of GATT: An Analysis of GATT’s Secu-
rity Exception», Michigan Journal of International Law, 1991, vol. 12, p. 558-620. Voir
encore Olivia Q. Swaak-Goldman, «Who Defines Members’ Security Interest in the
WTO?», Leiden Journal of International Law, 1996, vol. 9, p. 361-371. Ce dernier auteur
ne cite aussi que des exemples d’embargo, notamment lors de la guerre des Falklands
(p. 365-366) ou par l’application du Helms-Burton Act (p. 367-368).

19 Andreas F. Lowenfeld, International Economic Law, 2002, p. 764. Dans le méme
sens, Legal Problems of International Economic Relations, Cases, Materials and Text...,
John H. Jackson, William J. Davey et Alan O. Sykes Jr. (dir. publ.), 4° éd., 2002, sec-
tion 21.5, p. 1045 et suiv.; Raj Bhala, International Trade Law, Theory and Practice,
2° éd., 2001, p. 594-604.

20 Voir par exemple: Rosalyn Higgins, Problems and Process, International Law and
How We Use It, 1994, p. 240-241, 244-245; Michel Virally, «Le principe de réciprocité

222
380 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

de droit international, «Régime des représailles en temps de paix», art. 4,
Annuaire de l'Institut de droit international, 1934, p. 709).

19. Il est permis de conclure sur ce point que la Cour aurait pu mieux
distinguer les arguments tirés de la clause d’exception de l’alinéa d) du
paragraphe 1 de l’article XX du traité de 1955 de ceux qui se fondent sur
le droit de légitime défense. Sans doute la Cour a-t-elle rejeté tant l’un
que l’autre des moyens de défense des Etats-Unis, mais sans se prononcer
explicitement sur le caractère spécifique de l’alinéa d) précité. Ce n’est
que si la volonté des hautes parties contractantes avait été de s’autoriser
mutuellement à déroger aux dispositions de la Charte sur le recours à la
force, que la Cour aurait dû décider que pareille tentative d’écarter une
norme impérative de droit international {jus cogens) était soustraite au
pouvoir contractuel des Parties.

L’analyse qui précède ne contredit pas les solutions données par la
Cour dans l’affaire des Activités militaires et paramilitaires au Nicaragua
et contre celui-ci. L’arrét de 1986 n’est ni clair ni décisif sur les questions
relatives au concours de la disposition du traité d’amitié et des règles de
la Charte des Nations Unies sur la légitime défense.

b) Observations relatives à l'interprétation et à l'application du para-
graphe 1 de l’article X du traité de 1955

20. L'arrêt contient de longs développements sur l’application du para-
graphe 1 de l’article X du traité de 1955 à la demande de l'Iran (par. 79
à 98 de l’arrêt). Les questions d’interprétation sur lesquelles j'estime
devoir m’écarter de la décision de la Cour et de sa motivation portent sur
les points suivants:

i) quant aux plates-formes de Reshadat, les dommages qu’elles
avaient subis à la suite d’une attaque menée par l’Iraq les ren-
daient impropres à une activité que l’attaque américaine ulté-
rieure n’aurait, dès lors, pas interrompue;

ii) en ce qui concerne les plates-formes de Salman et de Nasr,
exportation du pétrole iranien vers les Etats-Unis aurait, de
toute manière, été empêchée pour une autre cause, à savoir

dans le droit international contemporain», Recueil des cours de l’Académie de droit inter-
national de La Haye, 1967, vol. 122, p. 51-54; Avra Constantinou, The Right of Self-
Defence under Contemporary International Law under Article 51 of the United Nations
Charter, 2000, p. 129-155, « A propos des contre-mesures, qui ne sont licites que si elles ne
sont pas accompagnées de l’usage de la force»; D. W. Bowett, «Reprisals Involving
Recourse to Armed Force», American Journal of International Law, 1972, vol. 66, p. 1-
36; Robert W. Tucker, «Reprisals and Self-Defence: The Customary Law», eod. loco,
p. 586-594; Richard A. Falk, «The Beirut Raid and the International Law of Retalia-
tion», American Journal of International Law, 1969, vol. 63, p. 415-443; Serge Regourd,
«Raids «anti-terroristes» et développements récents des atteintes illicites au principe de
non-intervention», Annuaire francais de droit international, 1986, vol. 32, p. 88.

223
381 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

l'interdiction d’importation de pétrole iranien portée par l’Exe-
cutive Order 12613 du 29 octobre 1987;

iii) l’Iran n’aurait pas réussi à démontrer que les dommages infligés
aux plates-formes pétrolières iraniennes auraient fait obstacle à
la liberté de commerce «entre les territoires des deux Hautes
Parties contractantes ».

i) Le lien de causalité entre les dommages causés aux plates-formes de
Reshadat et la prolongation de leur mise hors service

21. Au moment où les plates-formes pétrolières iraniennes ont été atta-
quées par les forces armées américaines, l’activité de certaines d’entre
elles avait été temporairement interrompue en raison des dommages pré-
cédemment causés par des attaques iraquiennes. Selon les exposés de
M. Zeinoddin et de M. Sellers à l’audience du 18 février 2003 (CR 2003/6,
p. 39 et suiv.), la plate-forme R-7 du complexe de Reshadat fut attaquée
par l’Iraq le 19 octobre 1986, ce qui interrompit la production de pétrole
du complexe de Reshadat et Resalat. Pendant les travaux de réparation,
une seconde attaque iraquienne eut lieu le 15 juillet 1987, mais on pouvait
espérer une reprise de la production à la fin du mois d’octobre 1987, à un
rythme de 20 000 barils par jour. Le complexe de Salman qui se compose
de sept plates-formes reliées entre elles fut attaqué également par l’Iraq le
16 octobre 1986 mais ne fut que légèrement endommagé, et la production
put reprendre trois jours plus tard.

Les attaques américaines du 19 octobre 1987 détruisirent complète-
ment le complexe de production de Reshadat et R-7 alors que les techni-
ciens étaient occupés à le remettre en état. La plate-forme R-4 fut aussi
attaquée. La production ne put reprendre à un rythme moindre que trois
ans plus tard et elle n’atteignit un niveau normal qu’en 1993. Le 18 avril
1988, les Etats-Unis attaquèrent les complexes de Salman et de Nasr. Sur
la plate-forme électrogène, les Américains avaient laissé des explosifs
dont le détonateur ne fonctionna pas. Les dégâts furent cependant assez
considérables pour que la production ne pit reprendre à son rythme nor-
mal qu’en 1993. Selon les explications données par M. Zeinoddin à
l'audience du 18 février 2003 (CR 2003/6, p. 32 et suiv.), les complexes de
Reshadat et de Resalat, dont un schéma figure sous l’onglet n° 7 du dos-
sier d’audience déposé par le demandeur, étaient en interaction de la ma-
nière suivante. Le complexe de Reshadat comprenait trois plates-formes
de forage et de production (R-3, R-4 et R-7) reliées au total à vingt-
sept puits de pétrole. Le pétrole produit par la plate-forme R-3 était ache-
miné par un oléoduc sous-marin jusqu’à la plate-forme R-4 et, de là, en
même temps que le pétrole brut extrait à partir de la plate-forme R-4,
jusqu’à la plate-forme R-7, de laquelle, après séparation initiale de l’eau
et du gaz, le pétrole était acheminé par un oléoduc sous-marin jusqu’à
l’île de Lavan, à 108 kilomètres de la.

22. Quant au complexe offshore de Resalat, il comprenait trois plates-

224
382 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

formes de forage et de production reliées entre elles et désignées sous le
sigle R-1, auxquelles étaient reliés quatorze puits. Le pétrole brut qui en
était extrait était acheminé par un oléoduc sous-marin d’une longueur de
29 kilomètres jusqu’à la plate-forme R-7 de Reshadat où il subissait le
même traitement que le pétrole extrait par les plates-formes R-3, R-4 et
R-7. Ainsi, R-7 était la plate-forme principale dont dépendait l’ensemble
des champs de Reshadat et de Resalat.

Le complexe de Salman, dont un schéma est placé sous l’onglet n° 9, se
composait de sept plates-formes reliées entre elles, dont une de forage
et deux de production. Le pétrole provenant de vingt et un puits était
acheminé par oléoduc jusqu’à ce complexe et, de la, après séparation
initiale de l’eau et du gaz, jusqu’à l’île de Lavan. Tout comme le brut
extrait de Reshadat et de Resalat, le pétrole de Salman était traité pour
une nouvelle séparation du gaz et de l’eau sur l’île de Lavan, et il était
ou bien raffiné sur place en vue de la consommation intérieure ou bien
exporté.

Le complexe de Nasr, dont un schéma figure sous Ponglet n° 11, com-
prenait une plate-forme centrale (A), une série de torchères et six plates-
formes de production pétrolière situées autour de la plate-forme centrale,
alimentées par quarante-quatre puits situés dans le champ de Sirri et
quatre puits situés dans le champ de Nosrat. Le pétrole brut provenant
de l’ensemble de ces puits était transporté par un oléoduc sous-marin jusqu’à
la plate-forme centrale et, de là, jusqu’à l’île de Sirri pour traitement
secondaire et exportation, l’île de Sirri ne disposant pas de raffineries. A
la différence des deux complexes précédemment décrits, le complexe de
Nasr n’avait pas subi d’attaque de l’Iraq et il fonctionnait normalement
au moment de l’attaque américaine.

La production quotidienne normale de Reshadat-Resalat était de
20 000 barils, celle de Salman de 125 000 barils. Au moment de l’attaque
américaine, le complexe de Nasr produisait environ 36 000 barils par jour
alors que sa capacité de production pouvait atteindre 120 000 barils par
jour.

23. Pour que le paragraphe 1 de l’article X s’applique à la destruction
des trois complexes pétroliers de Reshadat-Resalat, Salman et Nasr, trois
conditions doivent être réunies: que les plates-formes étaient le siège
d’une activité de: commerce, que la liberté de commerce avait subi une
atteinte et que cette liberté s’exerçait ou pouvait s’exercer entre les terri-
toires des deux hautes parties contractantes.

Les trois complexes de plates-formes pétrolières étaient, par leur nature
même, destinés à la production, au traitement et au transport du pétrole
vers un lieu d’où il pourrait être mis «dans le commerce». Le caractère
artificiel de l’érection de plates-formes sur le plateau continental d’un
Etat afin d’extraire les ressources pétrolières contenues dans la zone éco-
nomique exclusive de cet Etat ainsi que la mise en œuvre d’une techno-
logie de pointe pour produire le pétrole brut en vue de sa commercialisa-
tion insèrent indubitablement les activités ainsi rendues possibles dans
l’exercice de la «liberté de commerce». A cela s’ajoutent la vulnérabilité

225
383 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

et, par conséquent, la fragilité de la jouissance effective de cette liberté.
Les dommages infligés à une partie seulement d’installations en néces-
saire interaction ont pour effet inéluctable de rompre la chaîne de pro-
duction et, par voie de conséquence, celle de la commercialisation. Quand,
en outre, les destructions ont lieu durant une guerre où les mêmes instal-
lations sont incessamment sous la menace d’une attaque par les forces
ennemies, leur remise en état exige des efforts particulièrement ardus.

24. La deuxième condition a pour objet la notion de liberté de com-
merce. Pour qu’une telle liberté soit enfreinte, il n’est pas nécessaire qu’il
soit mis fin à un exercice effectif ou immédiat de l’activité commerciale,
en l’espèce de l’activité de production pétrolière protégée. On ne saurait
retenir l’objection selon laquelle deux des complexes pétroliers avaient été
temporairement mis hors d’usage par les attaques iraquiennes, alors que
les réparations étaient en cours. Même dans un pays qui, tel l'Iran, pos-
sède d’abondantes ressources pétrolières et dispose de multiples centres
de production, la mise hors service d’une partie seulement de l’appareil
productif porte atteinte à la liberté de commerce, c’est-à-dire a la faculté
de choisir les lieux de production aux fins de commercialisation.

Je ne puis, en particulier, me rallier à la considération faite par la Cour
sous le paragraphe 92 de l’arrêt dans les termes suivants: «Pour la Cour
cependant, une atteinte à la possibilité d’un commerce futur n’est pas
nécessairement assimilable à une atteinte à la liberté de commerce au sens
du paragraphe 1 de l’article X du traité de 1955.»

La liberté de commerce n'implique pas seulement le choix, librement
fait par l’Iran, des lieux de production et de commercialisation de ses
richesses pétrolières, elle inclut aussi la maîtrise du développement futur
de ce commerce.

25. La troisième et dernière question porte sur l’élément spatial ou
relationnel de la liberté de commerce: celle-ci est protégée dans la mesure
où elle s’exerce entre les territoires des deux hautes parties contractantes.
Erigées sur le plateau continental iranien, les plates-formes pétrolières
font partie du territoire iranien. Il en est de même de l’île de Lavan vers
laquelle est acheminé le pétrole provenant du complexe de Salman et de
Vile de Sirri par laquelle transite le pétrole originaire du complexe de
Nasr. Mais y a-t-il atteinte à la liberté de commerce entre ce territoire et
le territoire des Etats-Unis? La réponse donnée à cette question est liée à
celle que la question précédente vient de recevoir. Durant toute la guerre
entre l’Iran et l’Iraq, l'Iran n’a pas cessé de livrer du pétrole aux Etats-
Unis. La mise hors service temporaire des installations pétrolières des
trois complexes pétroliers a porté atteinte à la liberté de commerce de
l'Iran puisque cet Etat a été restreint dans sa liberté de choisir les centres
de production du pétrole à exporter vers les Etats-Unis.

il) L’incidence de l'Executive Order 12613 du 29 octobre 1987 sur la
liberté de commerce

26. Dans leur duplique du 23 mars 2001 (n°° 3.55-3.59), les Etats-Unis
226
384 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

avancent deux justifications, l’une erronée, l’autre audacieuse. La pre-
miére a déjà été réfutée: que la production de certaines installations ait
dû être interrompue à la suite des attaques iraquiennes est sans pertinence
puisque la destruction ultérieure de ces installations par les forces armées
américaines a eu pour effet d’anéantir les réparations en voie d’achève-
ment et de retarder la remise en service. La justification qui doit être
jugée audacieuse serait tirée de l’Executive Order du 29 octobre 1987 du
président des Etats-Unis, lequel aurait mis fin à toutes les importations
du pétrole iranien par les Etats-Unis. C’est à tort que la Cour retient
pareil motif d’écarter l’application du paragraphe 1 de l’article X (voir
par. 93 et 94 de l’arrêt). Ce faisant, elle reconnaît à un Etat partie à un
traité bilatéral la faculté de s’exonérer par un acte administratif unilatéral
d’une responsabilité engagée par un acte antérieur, commis en violation
du traité. Déjà dans l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), la
Cour a constaté que la décision unilatérale de frapper d’un embargo les
navires immatriculés au Nicaragua constituait par elle-même la violation
du traité d’amitié entre les Etats-Unis et le Nicaragua (C.ZJ. Recueil
1986, p. 140, par. 279). Qu'elle s’ajoute à l’emploi de la force comme dans
Vaffaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’ Amérique), ou qu’il lui soit attribué
la valeur d’exonérer de la responsabilité encourue à la suite d’un tel
emploi, ainsi qu’il est allégué dans la présente affaire, l’acte administratif
unilatéral décrété par un Etat partie à un traité doit, le cas échéant, être
évalué à la lumière des obligations conventionnelles des deux parties; il
ne saurait avoir pour effet de décharger un des Etats de l’une de ces obli-
gations.
Selon l’arrêt:

«La thèse iranienne postule que l’embargo constituait une viola-
tion du traité de 1955, et qu’il n’était pas justifié par l’alinéa d) du
paragraphe 1 de l’article XX dudit traité; mais il s’agit là de questions
que l'Iran a choisi de ne pas soulever formellement, et sur lesquelles la
Cour n’a donc pas entendu pleinement les Parties.» (Par. 94.)

Pareille présentation de la «thèse iranienne» dénature celle-ci. Il ne
s’agit pas de savoir si ’embargo «constituait une violation du traité de
1955» mais, ce qui est tout différent, si ’embargo pouvait être invoqué
pour évincer les conséquences d’un acte illicite antérieur, la destruction
des plates-formes pétrolières iraniennes.

iii) L'existence et la pertinence d’un commerce «indirect» entre les ter-
ritoires des deux hautes parties contractantes

27. Tant en plaidoirie que dans leurs écritures, les deux Parties se sont
référées au rapport établi par M. Peter Odell à la demande de I’Iran et
aux termes duquel l’embargo n’avait pas fait obstacle a la poursuite de
l’exportation de pétrole iranien vers les Etats-Unis, mais de manière indi-

227
385 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

recte, le pétrole brut iranien étant exporté vers un pays d'Europe occi-
dentale et ensuite réexporté aux Etats-Unis après raffinage. Le rapport de
M. Odell, expert britannique, confirme la déclaration de M. Seyed-
Hossein Hosseini, directeur des affaires internationales de la NIOC. La dé-
claration et le rapport sont reproduits, avec leurs annexes, dans le volume III
de la réplique iranienne du 10 mars 1999. Pareil commerce qualifié d’indi-
rect suscite deux questions relatives à l’interprétation du paragraphe 1 de
Particle X: si un produit originaire de l’Iran transite par un pays tiers
avant d’atteindre les Etats-Unis, entre-t-il dans les prévisions de la liberté
de commerce «entre les territoires des deux Hautes Parties contrac-
tantes»? Les opérations de raffinage auxquelles il a été procédé dans le
pays tiers ont-elles eu pour effet de dénaturer le pétrole brut au point de
rompre le courant commercial entre les deux Etats?

28. Les embryons de la réponse à ces deux questions sinon la réponse
elle-même peuvent être trouvés dans l’arrêt prononcé par la Cour le
12 décembre 1996 sur l’exception préliminaire des Etats-Unis. La concep-
tion extrêmement large de la notion de commerce qui se dégage des longs dé-
veloppements que l’arrêt précité y a consacrés (C.Z.J. Recueil 1996 (IT),
p. 817-820, par. 42-52) permet d’y inclure les opérations multiples et
diversifiées qui caractérisent le commerce international contemporain et
les agents multiples qui y participent. Le paragraphe 42 de l’arrêt de 1996
est particulièrement significatif à cet égard, notamment quand il vise
«toute la gamme d’activités auxquelles le traité s’étend» («the entire
range of activities dealt with in the Treaty»). Il est usuel aujourd’hui
qu'un produit traverse plusieurs pays avant d’atteindre sa destination
finale et qu’il subisse des opérations successives afin d’être adapté à
l’usage qui en sera fait par son utilisateur. La transformation d’un pétrole
brut en produit raffiné ne confère pas à celui-ci une nature différente de
celle qu’il avait à l’origine. La production pétrolière comporte des phases
successives d’élaboration du produit final entre lesquelles tout découpage
serait artificiel. En décider autrement introduit dans les objets du com-
merce international une distinction métaphysique entre la substance et
l’accident, les opérations successives de traitement du produit initial qua-
lifié de «brut» ayant pour conséquence l’identification de «substances »
différentes au gré de l’élaboration du produit final.

29. La motivation de l’arrêt s'attache moins aux «traitements
techniques successifs qu’a subis ledit produit» qu’à «la nature des tran-
sactions commerciales successives liées au pétrole». Et l’arrêt de pour-
suivre:

«Ce que l’Iran considère comme un commerce «indirect» de
pétrole entre lui et les Etats-Unis impliquait une série de transactions
commerciales: la vente par l’Iran de pétrole brut a un client en
Europe occidentale, ou à un pays tiers autre que les Etats-Unis;
peut-être une série de transactions intermédiaires; et pour finir la
vente de produits pétroliers à un client aux Etats-Unis. Il ne s’agit
pas la de «commerce» entre l’Iran et les Etats-Unis, mais de com-

228
386 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

merce entre l’Iran et un acheteur intermédiaire, et de «commerce»
entre un vendeur intermédiaire et les Etats-Unis.» (Par. 97.)

Pareil schéma est plausible, mais la Cour le présente comme s’il avait
été vérifié en fait. Or, ni les écritures des Parties ni les exposés oraux ne
procurent un soutien à ce qui doit être tenu pour une pure hypothèse à
laquelle Parrét paraît conférer une solidité qui n’y appartient pas.

On pourrait aussi bien supposer que le commerce «indirect» a pris la
forme de la vente du pétrole brut à un client américain, le contrat
incluant le raffinage du pétrole dans un Etat tiers. Pareil schéma est
même plus plausible que celui qui a motivé la décision de la Cour
puisqu'il évite à «l’intermédiaire» le risque d’acheter du pétrole brut sans
être assuré de trouver sur le marché l’acquéreur du produit raffiné.

Pareil commerce «direct» est d’autant plus vraisemblable que la sec-
tion 2 b) de l’Executive Order 12613 contient une exception selon laquelle
Vembargo ne devait pas s’appliquer aux «produits pétroliers raffinés à
partir de brut iranien dans un pays tiers» (par. 96 de l’arrêt). La portée de
l’exception est double. Elle signifie d’abord qu’à défaut de cette exception
une telle opération serait tombée sous l’application de la section 1 et, en
conséquence, aurait été interdite. Elle implique aussi que l’origine ira-
nienne du produit raffiné dans un Etat tiers aurait pu être décelée, ce qui
rendait l’exception nécessaire pour éviter une conséquence que le prési-
dent des Etats-Unis avait décidé d’écarter en raison des besoins énergé-
tiques du pays.

c) N'y a-t-il pas une contradiction entre les motifs du rejet de la
demande originaire et le dispositif qui y est relatif?

30. Dans le paragraphe 42 de l’arrêt, la Cour s’est déclarée compétente
pour se prononcer sur la compatibilité des actions militaires américaines
contre les plates-formes pétrolières avec le droit international relatif a
l'emploi de la force. Après l’examen des éléments de fait et de droit per-
mettant d’arrêter sa décision (par. 43 à 77 de l’arrêt), la Cour conclut
dans le paragraphe 78 que ces actions

«ne sauraient être justifiées, en vertu de l’alinéa d) du paragraphe 1
de l’article XX du traité de 1955, en tant que mesures nécessaires à la
protection des intérêts vitaux des Etats-Unis sur le plan de la sécu-
rité, dès lors qu’elles constituaient un recours à la force armée et ne
pouvaient être considérées, au regard du droit international relatif à
cette question, comme des actes de légitime défense, et ne relevaient
donc pas de la catégorie des mesures prévues par cette disposition du
traité telle qu’elle doit être interprétée».

Cette conclusion purement négative est reprise dans la première partie
du point 1 du dispositif de l’arrêt. Dans les paragraphes 96 à 98, la Cour
a écarté toute responsabilité de l'Etat déclaré coupable de la transgres-
sion d’un principe de droit international aussi fondamental que la prohi-

229
387 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

bition du recours à la force dans les relations entre Etats. Même si l’on
devait admettre — ce qui a été contredit ci-dessus — que la destruction
des plates-formes pétrolières iraniennes n’aurait pas porté atteinte à la
liberté de commerce entre les hautes parties contractantes, encore serait-il
illogique de constater que la destruction de ces plates-formes a été accom-
plie en exécution d’un usage illicite de la force armée sans ouvrir un droit
à réparation à l’Etat victime de cette transgression. Déjà dans le para-
graphe 41 de l’arrêt, la Cour a déclaré:

«L’application des règles pertinentes du droit international relatif
à la question fait donc partie intégrante de la tâche d’interprétation
confiée a la Cour par le paragraphe 2 de l’article XXI du traité de
1955.»

Après qu’elle a, dans l’exercice de cette compétence, constaté la trans-
gression de la prohibition du recours a la force armée en liaison avec la
demande iranienne fondée sur le paragraphe 1 de l’article X du traité, la
Cour n’accomplit pas jusqu’au bout sa mission alors qu’elle laisse une
telle transgression sans réparation.

IV. LA PROHIBITION DU RECOURS À LA FORCE, PRINCIPE FONDAMENTAL DU
DROIT INTERNATIONAL

31. Si, en dépit des réserves précédemment formulées, j’ai voté en
faveur du premier point du dispositif, c’est parce que, ne pouvant choisir
entre le jugement de la Cour sur l’emploi de la force et son refus de faire
droit à la demande légitime de l'Iran, j’ai estimé en conscience devoir
donner la préférence à la première de ces deux branches du point 1 du
dispositif.

Au cours des dernières décennies, d’excellents juristes américains ont
déploré le recul de l’adhésion au principe de prohibition du recours à la
force. Parmi beaucoup d’autres, je citerais: Thomas M. Franck, «Who
Killed Article 2, Paragraph 4? Or: Changing Norms Governing the Use
of Force by States», American Journal of International Law, 1970,
vol. 64, p. 809-837; Oscar Schachter, «In Defence of International Rules
on the Use of Force», University of Chicago Law Review, 1986,
vol. 53, p. 113-146; Oscar Schachter, «The Role of Power in Internatio-
nal Law», Proceedings of the 93rd Annual Meeting of the American
Society of International Law, 1999, p. 200-205. Ces deux éminents ju-
ristes ont notamment souligné l’effet pervers de la justification abusivement
tirée du «droit naturel de légitime défense». On ne saurait cependant sou-
tenir que l’affirmation du maintien en vigueur de l’article 2, paragraphe 4,
de la Charte est aujourd’hui universellement acceptée. On trouve en effet
des publications adoptant des positions totalement antinomiques. Tel le
récent article de John R. Bolton, «Is there Really «Law» in International
Affairs?», Transnational Law and Contemporary Problems, 2000, vol. 10,
p. 1-48.

230
388 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

Pareille prise de position n’est pas négligeable car son auteur a été
durant cinq années (1989-1993) Assistant Secretary of State for Interna-
tional Organization Affairs. L’article commence par une discussion théo-
rique de la qualité juridique du droit international: «Js it Law or isn’t
it?» Il s’agit d’une dogmatique dépassée car elle repose sur une définition
restrictive du concept de «droit» ou d’ordre juridique. L’auteur se fonde
ensuite sur l’application par la Cour suprême des Etats-Unis de la « dast-
in-time rule», en vertu de laquelle les cours et tribunaux doivent appli-
quer une loi interne de préférence a un traité antérieur, auquel le législa-
teur aurait dérogé. La présentation de cette doctrine constitutionnelle est
trop sommaire en ce qu’elle passe sous silence les efforts accomplis par la
jurisprudence pour concilier les deux sources de droit antinomiques. L’un
des moyens suivis à cette fin recommande au juge de donner à la loi en
conflit avec la disposition directement applicable d’un traité international
une interprétation qui la rende compatible avec le traité?!. En outre, le
statut du droit international dans l’ordre interne d’un Etat ne nous
apprend rien sur la nature de l’ordre juridique réglant les rapports inter-
étatiques. Enfin, le rejet du droit international en dehors du «droit», qui
se fonde notamment sur la prétendue inexistence d’un juge apte à tran-
cher les différends interétatiques, est démenti par les circonstances de la
présente espèce: il existe une juridiction internationale et elle s’est claire-
ment prononcée sur le respect dû à la prohibition de l’emploi de la force.

32. A la vérité, la «doctrine» défendue par M. Bolton pèche par son
archaisme. Elle s’efforce, sans oser le dire, de remettre à l’ordre du jour
l’enseignement de Hobbes et de Spinoza.

Les deux principaux ouvrages de Thomas Hobbes (1588-1679) sont:
De Cive (1642) et Leviathan, seu de civitate ecclesiastica et civili (1651).
L'auteur a de la loi de la nature une conception diamétralement opposée
à celle que livre la tradition scolastique. L’état de nature (status naturae)
est le lieu d’une lutte perpétuelle, bellum omnium in omnes (De Cive, I,
XII), a laquelle il n’a été mis fin que par l'institution de la société civile.
L’Etat moderne a réussi à instaurer la paix grace au pouvoir exercé par
ceux qui le dirigent, les citoyens ayant accepté de faire abandon de leur
liberté naturelle en faveur de la paix. Les Etats entre eux ne sont pas sor-
tis de l’état de nature. C’est le plus fort qui domine par la conquête : il
subjugue d’autres peuples à sa loi.

«De cette guerre de tout homme contre tout homme résulte aussi
que rien ne peut être injuste. Les notions de bien et de mal, justice et
injustice, n’ont pas leur place ici. Là où n’existe aucun pouvoir com-
mun, il n’y a pas de loi. La où n’existe pas de loi, il n’y a aucune
injustice. La force et la ruse sont en temps de guerre les deux vertus
cardinales. La justice et l’injustice ne sont aucunement des facultés
du corps ou de l'esprit. Si elles l’étaient, elles pourraient se trouver

21 A partir de Murray v. The Charming Betsy, 6 US (2 Cranch) 64 (1804), p. 117-118.

231
389 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

en un homme qui serait seul dans le monde, aussi bien que ses sen-
sations et ses passions. Ce sont des qualités relatives aux hommes en
société, non dans la solitude. Il résulte aussi de ce même état qu’il ne
s’y trouve pas de propriété, de domination, de distinction du mien et
du tien, mais qu’il n’y a que ce que chaque homme peut obtenir,
et aussi longtemps qu’il peut le conserver. Et en voila assez pour
le malheureux état où l’homme se trouve placé par simple nature,
quoique avec une possibilité d’en sortir, qui consiste en partie dans
les passions, en partie dans sa raison.» (Leviathan, chap. XII.)

«La liberté qui est si fréquemment mentionnée et avec tant d’hon-
neur dans les livres d’histoire et de philosophie des anciens Grecs et
Romains, et dans les écrits et paroles de ceux qui ont reçu d’eux tout
ce qu’ils ont appris chez les auteurs politiques, n’est pas la liberté des
particuliers, mais la liberté de la république, qui est la même que
celle qu’aurait chacun s’il n’y avait pas du tout de lois civiles et de
républiques. Et les effets seraient aussi les mêmes. Car, de même que
parmi des hommes sans maître, il y a une guerre permanente de
chaque homme contre son voisin, aucun héritage à transmettre au fils,
ou à attendre du père, aucune propriété des biens et des terres,
aucune sécurité, mais [seulement] une liberté pleine et absolue en
chaque particulier, de même, dans les Etats et Républiques qui ne
dépendent pas l’un de l’autre, chaque république, non chaque
homme, a une liberté absolue de faire ce qu’elle jugera, c’est-à-dire
ce que cet homme ou cette assemblée qui la représente jugera contri-
buer à son avantage. Mais en même temps, les républiques vivent
dans un état de guerre permanente, [toujours] à la limite de se battre,
avec leurs frontières armées, et les canons pointés en direction des
voisins.» (Leviathan, chap. XXI.)??

Comme la société des Etats est privée d’un pouvoir qui leur est supé-
rieur, d’une autorité régulatrice, les notions de juste et d’injuste ne sau-
raient y avoir cours, étant le produit d’une société constituée. Hobbes a
orienté le droit international dans une perspective volontariste: le ius gen-
tium est totalement séparé du droit naturel, la loi de la nature (plutôt que
la loi naturelle) étant celle du triomphe de la force, de la domination du
faible par le fort.

On trouve un écho de certaines idées de Hobbes chez Spinoza (1632-
1677). Selon le Tractatus politicus et le Tractatus theologico-politicus qui
reçurent une publication posthume en 1677, au pouvoir irrésistible de
l'autorité suprême (summa potestas) dans l’Etat correspond la souverai-
neté externe de l'Etat.

22 Thomas Hobbes, Leviathan, «La matière, la forme et le pouvoir d’une république
ecclésiastique et civile» (traduit de l’anglais par Philippe Folliot, professeur de philosophie
au lycée Jean Ango de Dieppe à partir de Leviathan or the Matter, Forme and Power of
A Commonwealth Ecclesiasticall and Civil by Thomas Hobbes of Malmesbury, London,
printed for Andrew Crooke, at the Green Dragon In St.Pauls Church-yard, 1651).

232
390 PLATES-FORMES PÉTROLIÈRES (OP. IND. RIGAUX)

A supposer, par suite, qu’une nation veuille faire la guerre à une autre
nation et ne recule devant aucun moyen apte à faire entrer cette nation
sous sa dépendance, elle a parfaitement le droit de l’attaquer. Car il lui
suffit, pour se trouver en état d’hostilité, d’en avoir la volonté (Tractatus
politicus, chap. III, par. 13).

33. Le régime juridique auquel la Charte des Nations Unies a soumis
l’exercice du recours à la force entre Etats doit être considéré comme la
«norme fondamentale» (Grundnorm) du droit international au sens kel-
sénien. I] appartenait a l’organe judiciaire principal des Nations Unies de
saisir l’opportunité que lui offrait la présente espèce pour rappeler la
force contraignante de l’article 2, paragraphe 4, de la Charte. La Cour
avait compétence pour ce faire car les deux actions dont elle était saisie
avaient l’une et l’autre pour objet une demande fondée sur un usage de la
force,. dont il était allégué qu’il était illicite,. la contestation portant
notamment sur la nature et l’étendue du droit de légitime défense.

(Signé) François RIGAUX.

233
